United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Torchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2258
Issued: June 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2007 appellant filed a timely appeal from the May 25, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this denial. The Board has no jurisdiction to review the Office’s July 25, 2005 merit
decision denying appellant’s claim for compensation, as more than a year has passed from the
date of that decision to the filing of this appeal.1
ISSUE
The issue is whether the Office properly denied appellant’s July 17, 2006 request for
reconsideration.

1

See 20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
On April 24, 2005 appellant, then a 60-year-old mechanic, filed a claim alleging that he
suffered from stress as a result of harassment at work:
“What happened on April 21, 2005 was the last straw. I can’t take any more. I
have been harassed, intimidated, called a liar, was told I was dishonest and was
told I committed fraud and that’s just for starters. Things were written about me
in our shop area and some of my coworkers have told others I was committing
fraud. Gerald Adkins has made my life a living hell since February 17, 2005 the
day I returned to work.”
Appellant submitted more detailed statements to support his claim. Medical evidence
showed that he presented with complaints of chest pain. A clinical psychologist diagnosed
adjustment disorder with mixed anxiety and depression.
On February 28, 2005 the employing establishment issued to appellant a notice of
proposed removal for improper conduct, which read in part:
“On November 22, 2004 and again on December 17, 2004, I [Supervisor,
Maintenance Operations] informed you that limited-duty work was available for
your claimed job-related injury when you submitted your doctor notes. You
failed to inform your physician that limited-duty work was available. Without
this information the doctor placed you on full restrictions for two months. Had
the doctor had this information about limited-duty work being available, he would
not have put you on full restrictions. This is supported by the fact that[,] when the
doctor was finally told by the Postal Inspector that limited-duty work was
available, he changed your return to work date with restrictions without giving
you another examination. It is further supported by the video captured by the
Postal Inspector where you were clearly performing tasks that would have been
more strenuous than those that would have been assigned on limited duty. Your
actions were dishonest and cannot be tolerated.”
On April 7, 2005 the employing establishment issued a letter of decision finding that the
charge of improper conduct was fully supported by the evidence and warranted his removal.
Appellant filed a grievance. On April 15, 2005 the parties entered into a grievance resolution:
“To resolve this grievance, the ‘Notice of Proposed Removal’ dated February 28,
2005 and the ‘[l]etter of [d]ecision’ dated April 7, 2005 are reduced to a seven[d]ay (time off without pay) [s]uspension. This suspension was served the week
of April 9 [to] 15, 2005. [Appellant] will return to work on April 16, 2005.
Furthermore, it is agreed that the seven-[d]ay [s]uspension will be removed from
the grievant’s record on August 28, 2005 provided he does not receive any
additional discipline prior to this date.”
In a decision dated July 25, 2005, the Office denied appellant’s claim for compensation.
It found that he did not substantiate his allegations of harassment and consequently did not

2

establish a compensable factor of employment. The Office noted: “you have not established,
beyond your mere perception, your employing establishment erred or abused their authority.
While the proposed removal was reduced to a suspension, the grievance resolution did not make
a finding that your employing establishment acted unreasonably.”
On July 17, 2006 appellant requested reconsideration. He argued that there was
substantial evidence of error, abuse and unreasonable behavior at the employing establishment.
Among other things, appellant argued that the manager of maintenance operations gave him an
improper letter of instruction dated May 16, 2005, a copy of which he attached:
“Subject: Letter of Instruction, Employee Rights and Responsibilities
“Please review the subject letter (attached) and follow it to the letter.
“You are herewith notified that the Postal Service has limited-duty work
available.
“It is your responsibility to notify your attending physician that limited duty is
available.
“Be assured, the Postal Service will follow the provisions of the Employee and
Labor Relations Manual (546.1411) so as to minimize any adverse effect on
you.”2
Appellant also submitted a November 17, 1982 memorandum from the Assistant
Postmaster General, Labor Relations Department:
“It has come to our attention through grievances appealed to Step 4 that local
managers in some areas are issuing ‘Letters of Information’ or ‘Letters of
Instruction’ to employees, bringing to their attention matters of concern to local
management about possible improprieties on the part of the employees. Such a
procedure is highly suspect and is an attempt to avoid the discussion process
provided in Article 16 of the National Agreement.
“The use of such letters serves no useful purpose as an element for consideration
in future actions against an employee, particularly when Article 16, Section 2,
places the responsibility on management to discuss minor offenses with the
employee.
“Letters of Instruction and Letters of Information or similar type missives are not
appropriate and will be discontinued immediately.”

2

A May 12, 2005 letter to appellant advised him of his rights and responsibilities, including his responsibility, if
limited-duty work was available and offered, to notify his attending physician and request specific limitations and
restrictions, and thereafter to immediately notify his supervisor, health unit or Shared Service Center of the
limitations and restrictions imposed by his physician.

3

Appellant argued that the charge of improper conduct had no basis in fact, as his
physician completed a Form CA-17 stating “[l]imited[-d]uty is [a]vailable.” He argued that he
was never advised in writing of the specific duties and physical requirement of any limited-duty
work being made available. Appellant argued that it was undisputed that postal inspectors never
spoke to his physician but relied instead on a review of the medical file by the physician’s office
manager. Then, citing 20 C.F.R. § 10.506 (2005), he alleged there was a serious question
whether the postal inspector’s contact with a physician was permissible. Appellant contended
that no limited duty was in fact available on February 17, 2005 and that his trip to Las Vegas was
not inconsistent with his physician’s restriction that he not work. He characterized his removal
from employment frivolous and unwarranted.
To support error and abuse by the employing establishment, appellant that, while there
was no specific finding that the agency acted unreasonably when it fired him, “the facts speak for
themselves.” It is obvious, he stated, that when a dismissal is reduced to a mere seven-day
suspension, the termination is unreasonable. Citing decisions of the Merit Systems Protection
Board (MSPB), appellant argued that, when the MSPB sustains the charges in an adverse action
appeal but mitigates the penalty based on evidence before (or readily available to) the agency at
the time it took the action, an award of attorney fees is warranted in the interest of justice
because the agency knew or should have known that its choice of penalty would not be upheld.
He added that being forced to work beyond his restrictions, being charged with misconduct when
the supervisor knew there was no case, being called a “piece of shit” and a “thief,” being
threatened and abused by a supervisor, and being thrown out of the Union office all amounted to
a clear pattern of abuse and unreasonable behavior.
On March 23, 2007 the employing establishment responded to appellant’s request for
reconsideration. Appellant replied on May 1, 2007. He submitted an October 28, 2005 affidavit
from James R. Marshall, who stated that appellant’s supervisor, Mr. Adkins, told him that he
knew the employing establishment did not have a case against appellant for discharge. “Yes this
is what happened,” Mr. Marshall wrote. “I do [not] remember word for word what was said.”
In a decision dated May 25, 2007, the Office denied appellant’s request for
reconsideration without reviewing the merits of his case. The Office found that appellant did not
submit evidence of a relevant nature to warrant reopening his case for a merit review. The
Office found that the evidence he submitted did not provide additional factual information and
that appellant’s statements provided no new and relevant information not previously considered.
LEGAL PRECEDENT
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.3 The employee shall exercise this right through a request to
the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”4

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.605.

4

An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.5
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.6 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.7 The regulatory requirement for reopening a claim for merit review does not include the
requirement that a claimant submit all evidence necessary to discharge his burden of proof. The
claimant need only submit evidence that is relevant and pertinent and not previously considered.8
“Relevant evidence” means evidence having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.9
ANALYSIS
Appellant is entitled to a merit review of his case under the third standard above. To
support his July 17, 2006 request for reconsideration, he submitted a November 17, 1982
memorandum from the assistant postmaster general advising that letters of instructions were
inappropriate and would be discontinued immediately. Appellant also submitted a May 18, 2005
letter of instruction he received from the manager of maintenance operations. This evidence is
new and was not previously considered. The evidence does not appear in the record prior to the
Office’s July 25, 2005 merit decision denying appellant’s claim.
This evidence is also relevant and pertinent. The Office denied appellant’s claim for
compensation because he failed to establish a factual basis for his allegations. Specifically, he
failed to show administrative error or abuse. The November 17, 1982 policy memorandum noted
that letters of instruction were inappropriate. Appellant’s receipt of a letter of instruction on
May 18, 2005, bears on a fact that is of consequence to the determination of his claim absent

5

Id. at § 10.606.

6

Id. at § 10.607(a).

7

Id. at § 10.608.

8

See Billy B. Scoles, 57 ECAB 258 (2005).

9

Fed. R. Evid. 401.

5

evidence that the 1982 policy memorandum had been set aside.10 The Board finds that the
evidence submitted by appellant is relevant and pertinent to the grounds upon which the Office
denied his claim.
Appellant’s request for reconsideration contains evidence that constitutes relevant and
pertinent new evidence not previously considered by the Office. The Board will set aside the
Office’s May 25, 2007 decision denying reconsideration and will remand the case for merit
review.
CONCLUSION
The Board finds that the Office improperly denied appellant’s July 17, 2006 request for
reconsideration. The request meets at least one of the three standards for obtaining a merit
review of his case.
ORDER
IT IS HEREBY ORDERED THAT the May 25, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: June 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

It is unknown whether the policy announced in 1982 was still in effect when appellant received his letter of
instruction, or whether Article 16 of the National Agreement still placed responsibility on management to discuss
minor offenses with the employee.

6

